DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.

6. 	Claims 21, 22, 26, 30, 31, 37 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Damola et al. (US 2014/0310426 A1, hereinafter “Damola”) in view of Doyle et al. (US 2012/0215839 A1 hereinafter “Doyle”) and Gupta et al. (US 2013/0301547 A1, hereinafter “Gupta”).
	Regarding claim 21 and 31, Damola teaches a method comprising: receiving congestion information for an environment in which a user equipment (UE) is operating (figs.4A, 4B,  ¶ [0084], ¶ [0049], SPC module of MCA receives near real time network load data, ¶ [0058], where the client device may be a mobile edge server or a UE); receiving a first request to deliver content to the UE (¶ [0058], where a request for a content delivery is received from a client device), wherein the content is associated with a service data flow; determining that the environment in which the UE is operating is experiencing congestion based, at least in part, on the congestion information (¶ [0057], ¶ [0028], ¶ [0058], determine whether to defer the request depending on a network load at a time when the request has been received, ¶[0062]-¶ [0064]); determining a re-try interval based, at least in part, on the congestion information (¶ [0059], where a message including a time value, indicating when to resubmit the client request, is sent to the client device, ¶ [0069] and ¶ [0112]); and deferring delivery of the content to the UE until the re-try interval has expired (¶ [0059], ¶ [0072], Retry-After header may specify a numeric value representing a number of second after which the client device to retry delivery).
	Damola does not explicitly teach determining, by a Policy and Charging Rules Function (PCRF), a deferred content identifier for identifying the content and a re-try interval; receiving a second request to deliver content to the UE, the second request comprising the deferred content identifier.
 	However, Damola teaches SPC module decides whether to defer content (figs. 12-14, ¶ [0079], ¶ [0084]). The SPC module is a policy control node responsible for making QoS requests to the PCRF module and the PCRF module implements 3GPP policy control function (¶ [0004]).
 	Doyle teaches receiving a first request to deliver content to the UE, wherein the content is associated with a service data flow; determining a deferred content identifier for identifying the content (¶ [0004], where the content server determines to defer at least one portion of the content for download based on download constraints and sends at least one content stub identifying a respective portion of the content as a deferred portion of the content and a content identifier of the deferred portion of the content. ¶ [0041], the deferred content storage area may store identifier of content that has been deferred for later download, ¶ [0024], Download constraints may be considered rules or policies that identify/determine when and under what conditions content or portions of content may be downloaded. ¶ [0059], ¶ [0063] and ¶ [0066]), wherein the deferred content identifier is included when the content is delivered to the UE (¶ [0093], in response to receipt of a response from the content server, determination is made as to whether the requested portion(s) of the content have been received and the process also logs a deferred content portion retrieval failure); receiving a second request to deliver content to the UE, the second request comprising the deferred content identifier (504 of fig. 5A, fig. 5B, ¶ [0077], in response to 
determining that the content request is a request for a portion of content 
deferred from a previous content request, again initiated either via a client 
device, ¶ [0076]); retrieving download constraints from storage using the deferred content identifier determining that the retrieved constraint(s) are not satisfied; wherein the stored download constraints(s) is associated with the deferred content identifier (¶ [0024], Download constraints may be considered rules or policies that identify/determine when and under what conditions content or portions of content may be downloaded. ¶ [0078], the process 500 retrieves download constraints for deferred content portion(s). ¶ [0079], where it is determined if the download constraint(s) of the one or more deferred portion(s) of the content, identified by deferred content identifier, are satisfied, ¶ [0081]), and in response declining to deliver the content to the UE (¶ [0080], In response to determining that the download constraint(s) are not satisfied, the process 500 notifies the client device that the download constraint(s) are not satisfied at block 538.).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to determine/provide, by a PCRF, a deferred content identifier for identifying the content and to include the deferred content identifier when the content is delivered; receive a second request, comprising the deferred content identifier, to deliver content to the UE and to decline to deliver the content to the UE in response to determining that the retrieved constraint(s) associated with the deferred content are not ¶ [0060] of Doyle).
	Damola in view of Doyle does not explicitly teach retrieving the re-try interval from storage using the deferred content identifier; determining that the retrieved re-try interval has not expired, and in response declining to deliver the content to the UE, wherein the stored re-try interval is associated with the deferred content identifier.
 	However, Damola in view of Doyle teaches retrieving download constraints from storage using the deferred content identifier; determining that the retrieved constraint(s) are not satisfied (Doyle: ¶ [0024], Download constraints may be considered rules or policies that identify/determine when and under what conditions content or portions of content may be downloaded. ¶ [0078], the process 500 retrieves download constraints for deferred content portion(s). ¶ [0079], where it is determined if the download constraint(s) of the one or more deferred portion(s) of the content, identified by deferred content identifier, are satisfied, ¶ [0081]), and in response declining to deliver the content to the UE (¶ [0080], In response to determining that the download constraint(s) are not satisfied, the process 500 notifies the client device that the download constraint(s) are not satisfied at block 538.).
 	Further, it is well known in the art to decline a second request received from the UE in response to determining that re-try interval (i.e., a constraint), retrieved from storage, has not expired, as evidenced by ¶ [0042] of Gupta.
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to store re-try interval (i.e., a constraint) associated with the deferred content identifier and to decline to deliver the content to the UE in response to determining that the download constraint, retrieved from storage, is not satisfied (i.e. the 
 	Regarding claim 22, Damola in view of Doyle and Gupta teaches the method of Claim 21, wherein the environment includes at least one cell in a Radio Access Network (RAN) in which the UE is operating that is experiencing congestion (figs. 2 and 12 and ¶ [0004] of Damola).
Regarding claim 30, Damola in view of Doyle and Gupta teaches the method of claim 21.
Damola does not explicitly teach further comprising: storing the re-try interval, the deferred content identifier and identifying information for the service data flow. 
However, Doyle teaches storing the deferred content identifier and identifying information for the service data (¶ [0041]).
Gupta teaches storing the re-try interval (¶ [0042]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to store the re-try interval, the deferred content identifier and identifying information for the service data flow in the system of Damola in view of Doyle and Gupta to use/store a content information useable to request deferred content portions (¶ [0060] of Doyle).
Regarding claim 37, Damola teaches a system, comprising: a memory element for storing data; and a processor for executing instructions associated with the data, wherein the executing causes the system to perform operations, comprising: receiving congestion information for an environment in which a user equipment (UE) is operating (figs.4A, 4B,  ¶ [0084], ¶ [0049], SPC module of MCA receives near real time network load data, ¶ [0058], where the client device may be a mobile edge server or a UE); receiving a first request to deliver content to the UE (¶ [0058], where a request for a content delivery is received from a client device), wherein the content is associated with a service data flow; determining that the environment in which the UE is operating is experiencing congestion based, at least in part, on the congestion information (¶ [0057], ¶ [0028], ¶ [0058], determine whether to defer the request depending on a network load at a time when the request has been received, ¶[0062]-¶ [0064]); determining a re-try interval based, at least in part, on the congestion information (¶ [0059], where a message including a time value, indicating when to resubmit the client request, is sent to the client device, ¶ [0069] and ¶ [0112]); and deferring delivery of the content to the UE until the re-try interval has expired (¶ [0059], ¶ [0072], Retry-After header may specify a numeric value representing a number of second after which the client device to retry delivery).
Damola does not explicitly teach determining, by a Policy and Charging Rules Function (PCRF), a deferred content identifier for identifying the content and a re-try interval; receiving a second request to deliver content to the UE, the second request comprising the deferred content identifier.
 	However, Damola teaches SPC module decides whether to defer content (figs. 12-14, ¶ [0079], ¶ [0084]). The SPC module is a policy control node responsible for making QoS requests to the PCRF module and the PCRF module implements 3GPP policy control function (¶ [0004]).
 	Doyle teaches receiving a first request to deliver content to the UE, wherein the content is associated with a service data flow; determining a deferred content identifier for identifying the content (¶ [0004], where the content server determines to defer at least one portion of the content for download based on download constraints and sends at least one content stub identifying a respective portion of the content as a deferred portion of the content and a content identifier of the deferred portion of the content. ¶ [0041], the deferred content storage area may store identifier of content that has been deferred for later download, ¶ [0024], Download constraints may be considered rules or policies that identify/determine when and under what conditions content or portions of content may be downloaded. ¶ [0059], ¶ [0063] and ¶ [0066]), wherein the deferred content identifier is included when the content is delivered to the UE (¶ [0093], in response to receipt of a response from the content server, determination is made as to whether the requested portion(s) of the content have been received and the process also logs a deferred content portion retrieval failure); receiving a second request to deliver content to the UE, the second request comprising the deferred content identifier (504 of fig. 5A, fig. 5B, ¶ [0077], in response to 
determining that the content request is a request for a portion of content 
deferred from a previous content request, again initiated either via a client 
device, ¶ [0076]); retrieving download constraints from storage using the deferred content identifier determining that the retrieved constraint(s) are not satisfied; wherein the stored download constraints(s) is associated with the deferred content identifier (¶ [0024], Download constraints may be considered rules or policies that identify/determine when and under what conditions content or portions of content may be downloaded. ¶ [0078], the process 500 retrieves download constraints for deferred content portion(s). ¶ [0079], where it is determined if the download constraint(s) of the one or more deferred portion(s) of the content, identified by deferred content identifier, are satisfied, ¶ [0081]), and in response declining to deliver ¶ [0080], In response to determining that the download constraint(s) are not satisfied, the process 500 notifies the client device that the download constraint(s) are not satisfied at block 538.).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to determine/provide, by a PCRF, a deferred content identifier for identifying the content and to include the deferred content identifier when the content is delivered; receive a second request, comprising the deferred content identifier, to deliver content to the UE and to decline to deliver the content to the UE in response to determining that the retrieved constraint(s) associated with the deferred content are not satisfied in the system of Damola to use/provide a content pointer useable to request deferred content portions (¶ [0060] of Doyle).
 	Damola in view of Doyle does not explicitly teach retrieving the re-try interval from storage using the deferred content identifier; determining that the retrieved re-try interval has not expired, and in response declining to deliver the content to the UE, wherein the stored re-try interval is associated with the deferred content identifier.
 	However, Damola in view of Doyle teaches retrieving download constraints from storage using the deferred content identifier; determining that the retrieved constraint(s) are not satisfied (Doyle: ¶ [0024], Download constraints may be considered rules or policies that identify/determine when and under what conditions content or portions of content may be downloaded. ¶ [0078], the process 500 retrieves download constraints for deferred content portion(s). ¶ [0079], where it is determined if the download constraint(s) of the one or more deferred portion(s) of the content, identified by deferred content identifier, are satisfied, ¶ [0081]), and in response declining to deliver the content to the UE (¶ [0080], In response to determining that the download constraint(s) are not satisfied, the process 500 notifies the client device that the download constraint(s) are not satisfied at block 538.).
 	Further, it is well known in the art to decline a second request received from the UE in response to determining that re-try interval (i.e., a constraint), retrieved from storage, has not expired, as evidenced by ¶ [0042] of Gupta.
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to store re-try interval (i.e., a constraint) associated with the deferred content identifier and to decline to deliver the content to the UE in response to determining that the download constraint, retrieved from storage, is not satisfied (i.e. the re-try interval, retrieved from storage, has not expired)  in the system of Damola in view of Doyle to improve system efficiency by enforcing the re-try interval.
 	Regarding claims 26 and 42, Damola in view of Doyle and Gupta teaches the method of Claim 21, wherein the re-try interval is further determined, at least in part, by one or more of: a subscription profile of a user associated with the UE; a user profile of a user associated with the UE; information associated with the content; information associated with a provider of the content; and current usage in the environment (Damola: ¶ [0083], if the user sets its charging preferences such that to preferentially receive content during off-peak hours, ¶ [0113], ¶ [0007], network usage varies during a day. there are off-peak hours during night and in the morning and peak hours during the working time and evening. Delivery of content shifted to off-peak hours).
7.	Claims 24, 25, 29, 33-35, 38, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Damola in view of Doyle, Gupta and Cutler et al. (US 2011/0201303 A1, hereinafter “Cutler”).
Regarding claim 38, Damola in view of Doyle and Gupta teaches the system of claim 37.
 	Damola in view of Doyle teaches 	the first request to deliver the content is initiated by the client device; the re-try interval and the deferred content identifier is communicated to the client device; and a second request to deliver the content is initiated by the client device when the re-try interval has expired, where the second request includes, at least in part, the re-try interval and the deferred content identifier as set forth above.
Damola in view of Doyle does not explicitly teach wherein the first request to deliver the content is initiated by an Application Function (AF), the system being further configured for: communicating the re-try interval and the deferred content identifier to the AF by the PCRF; and initiating a second request to deliver the content by the AF when the re-try interval has expired, wherein the second request includes, at least in part, the re-try interval and the deferred content identifier.
 	Cutler teaches a first request to deliver content, associated with a service data flow, to the UE can be initiated by the UE or an AF (¶ [0006]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to initiate the first request, to deliver content associated with a service data flow, by the UE or the AF; and to communicate, by the PCRF, the re-try interval and the deferred content identifier to the device (UE or the AF) that initiated the request and to initiate a second request to deliver the content by the device that initiated the first request when the re-try interval has expired in the system of Damola and Gupta in view of Doyle to comply with 3GPP requirements.

 	Damola in view of Doyle and Gupta teaches the first request to deliver the content is initiated by the client device; the re-try interval and the deferred content identifier is communicated to the client device; retrieving the content identifier from storage and verifying that the re-try interval has expired; and a third request to deliver the content is initiated by the client device when the re-try interval has expired, where the third request includes, at least in part, the re-try interval and the deferred content identifier as set forth above.
Damola further teaches provisioning one or more policy rules for the service data flow associated with the content; and communicating the one or more policy rules and an indication indicating that delivery of the content has been deferred to at least one of a packet data network gateway or a traffic detection function and re-try delivery of the content after the re-try interval has elapsed (¶ [0072], ¶ [0057], ¶ [0059], [0083], ¶ [0086] and ¶ [0106]); communicating the indication indicating that delivery of the content has been deferred to a charging system to set charging information for at least one of a user associated with the UE or a provider of the content (Damola: ¶ [0083], ¶ [0086] and ¶ [0106]).
Damola in view of Doyle does not explicitly teach wherein the first request to deliver the content is initiated by an Application Function (AF), the system being further configured for: communicating the re-try interval and the deferred content identifier to the AF by the PCRF; and initiating a third request to deliver the content by 
 	Cutler teaches a first request to deliver content, associated with a service data flow, to the UE can be initiated by the UE or an AF (¶ [0006]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to initiate the first request, to deliver content associated with a service data flow, by the UE or the AF; and to communicate, by the PCRF, the re-try interval and the deferred content identifier to the device (UE or the AF) that initiated the request and to initiate a third request to deliver the content by the device that initiated the first request when the re-try interval has expired in the system of Damola in view of Doyle  and Gupta to comply with 3GPP requirements.
 Regarding claim 29 and 41, Damola in view of Doyle and Gupta teaches the non-transitory tangible media of claim 31.
Damola does not explicitly teach further comprising: storing at least one of the re-try interval, the deferred content identifier or identifying information for the service data flow in at least one of storage for the PCRF or storage for a subscription profile repository (SPR).
However, Damola teaches SPC module decides whether to defer content (figs. 12-14, ¶ [0079], ¶ [0084]). The SPC module is a policy control node responsible for making QoS requests to the PCRF module and the PCRF module implements 3GPP policy control function (¶ [0004]).
Cutler further teaches storing at least identifying information for the service data flow in at least one storage for the PCRF (figs. 1, 2, ¶ [0027] and ¶ [0028]).

 	Regarding claim 35, Damola in view of Doyle and Gupta teaches the non-transitory tangible media of claim 34, wherein the re-try interval is further determined, at least in part, by one or more of: a subscription profile of a user associated with the UE; a user profile of a user associated with the UE; information associated with the content; information associated with a provider of the content; and current usage in the environment (Damola: ¶ [0083], if the user sets its charging preferences such that to preferentially receive content during off-peak hours, ¶ [0113], ¶ [0007], network usage varies during a day. there are off-peak hours during night and in the morning and peak hours during the working time and evening. Delivery of content shifted to off-peak hours).
8.	Claims 27, 28, 36 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Damola in view of Doyle and Gupta as applied to claim 21 above, and further in view of Shan (US 2016/0029247 A1).
	Regarding claims 27 and 28 and 36, Damola in view of Doyle and Gupta teaches the method of Claim 1.
Damola in view of Doyle does not explicitly teach collecting congestion measurement information for the environment; requesting a list of one or more user equipment in the environment and a corresponding list of active access point names for which each of the user equipment have an active session; determining a corresponding 
Shan teaches collecting congestion measurement information for the environment (Abstract); requesting a list of one or more user equipment in the environment ( ¶ [0084], determining a list of UEs) and a corresponding list of active access point names for which each of the user equipment have an active session ( ¶ [0084], a list of APNs of the associated active connections corresponding to the list of UEs); determining a corresponding serving Policy and Charging Rules Function (PCRF) for each of the one or more user equipment ( ¶ [0084], identify one or more PCRF nodes); and communicating the congestion information to each corresponding PCRF for each of the one or more user equipment (Abstract, where the congestion information is reported to a PCRF, ¶ [0084], where the one or more PCRF nodes adjust the QoS for the one or more congested areas); wherein the collecting, the requesting, the determining and the communicating are performed by a Radio Access Network (RAN) Congestion Awareness Function (fig. 2, ¶ [0025], the centralized node may be referred as a RAN congestion awareness function).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to use the method of Shan to collect congestion measurement information for the environment, request a list of one or more user equipment in the environment and a corresponding list of active access point names for which each of the user equipment have an active session and communicate the congestion information to each corresponding PCRF for each of the one or more user equipment in ¶ [0021]).
Regarding claim 43, Damola in view of Doyle and Gupta teaches the system of claim 37.
Damola in view of Doyle does not explicitly teach wherein the executing causes the system to perform further operations, comprising: collecting congestion measurement information for the environment; requesting a list of one or more user equipment in the environment and a corresponding list of active access point names for which each of the user equipment have an active session; determining a corresponding serving Policy and Charging Rules Function (PCRF) for each of the one or more user equipment; and communicating the congestion information to each corresponding PCRF for each of the one or more user equipment.
Shan teaches collecting congestion measurement information for the environment (Abstract); requesting a list of one or more user equipment in the environment ( ¶ [0084], determining a list of UEs) and a corresponding list of active access point names for which each of the user equipment have an active session ( ¶ [0084], a list of APNs of the associated active connections corresponding to the list of UEs); determining a corresponding serving Policy and Charging Rules Function (PCRF) for each of the one or more user equipment ( ¶ [0084], identify one or more PCRF nodes); and communicating the congestion information to each corresponding PCRF for each of the one or more user equipment (Abstract, where the congestion information is reported to a PCRF, ¶ [0084], where the one or more PCRF nodes adjust the QoS for the one or more congested areas); wherein the collecting, the requesting, the determining and the communicating are performed by a Radio Access fig. 2, ¶ [0025], the centralized node may be referred as a RAN congestion awareness function).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to use the method of Shan to collect congestion measurement information for the environment, request a list of one or more user equipment in the environment and a corresponding list of active access point names for which each of the user equipment have an active session and communicate the congestion information to each corresponding PCRF for each of the one or more user equipment in the system of Damola in view of Doyle and Gupta to mitigate congestion to overcome or lessen the negative impact on the service quality for data traffic (¶ [0021]).
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claim 21, 22, 24-31, 33-39, and 41-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,129,788 in view of Gupta.
 	Regarding claims 21, 31 and 37, claim 1, 5 or 9 or 15 of U.S. Patent No. 10,129,788 teaches method comprising: receiving congestion information for an 
	Claims 21, 31, broadens the scope of claim 1 or 9 or 15 of U.S. Patent No. 10,129,788 by removing “storing the re-try interval, the deferred content identifier and identifying information for the service data flow in at least one of storage for the PCRF or storage for a subscription profile repository (SPR).
 	Claim 1 or 9 or 15 of U.S. Patent No. 10,129,788 not explicitly teach receiving a second request to deliver content to the UE; and determining that the re-try interval, retrieved from storage, has not expired, and in response declining to deliver the content to the UE.
	Gupta teaches decline a second request received from the UE in response to determining that a re-try interval has not expired.
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to decline to deliver the content to the UE in response to determining that the re-try interval, retrieved from the storage, has not expired in claim 1 or 9 or 15 of U.S. Patent No. 10,129,788 to improve system efficiency by enforcing the re-try interval.

 	Regarding claim 38, claim 3 or 10 or 16 of U.S. Patent No. 10,129,788 teaches wherein the first request to deliver the content is initiated by an Application Function (AF), the method further comprising: communicating the re-try interval and the deferred content identifier to the AF by the PCRF; and initiating a second request to deliver the content by the AF when the re-try interval has expired, wherein the second request includes, at least in part, the re-try interval and the deferred content identifier.
 	Regarding claims 24, 33, claim 3, 4 or 10, 11 of U.S. Patent No. 10,129,788 teaches wherein the first request to deliver the content is initiated by an Application Function (AF), the method further comprising: communicating the re-try interval and the deferred content identifier to the AF by the PCRF; and initiating a third request to deliver the content by the AF when the re-try interval has expired, wherein the third request includes, at least in part, the re-try interval and the deferred content identifier; retrieving the re-try interval and the deferred content identifier from storage; verifying that the re-try interval has expired; provisioning one or more policy rules for the service data flow associated with the content; and communicating the one or more policy rules and an indication indicating that delivery of the content has been deferred to at least one of a packet data network gateway or a traffic detection function.
 	Regarding claims 25 and 34, claim 5 or 12 of U.S. Patent No. 10,129,788 teaches  further comprising: communicating the indication indicating that delivery of the 
Regarding claims 26, 35 and 42, claim 6 or 13 of U.S. Patent No. 10,129,788 teaches wherein the re-try interval is further determined, at least in part, by one or more of: a subscription profile of a user associated with the UE; a user profile of a user associated with the UE; information associated with the content; information associated with a provider of the content; and current usage in the environment.
 	Regarding claims 27, 36 and 43, claim 7 or 14 of U.S. Patent No. 10,129,788 teaches further comprising: collecting congestion measurement information for the environment; requesting a list of one or more user equipment in the environment and a corresponding list of active access point names for which each of the user equipment have an active session; determining a corresponding serving Policy and Charging Rules Function (PCRF) for each of the one or more user equipment; and communicating the congestion information to each corresponding PCRF for each of the one or more user equipment.
Regarding claim 28, claim 8 of U.S. Patent No. 10,129,788 teaches wherein the collecting, the requesting, the determining and the communicating are performed by a Radio Access Network (RAN) Congestion Awareness Function.
 	Regarding claims 29, 30 and 41, claim 1 of U.S. Patent No. 10,129,788 teaches
storing at least one of the re-try interval, the deferred content identifier or identifying information for the service data flow in at least one of storage for the PCRF or storage for a subscription profile repository (SPR).

Response to Arguments
11.	Applicant’s arguments filed on March 9, 2021 have been considered but are not persuasive.
12.	On pages 11-13 of Arguments/Remarks, applicant argues “…For example, the prior art as cited does not disclose “receiving a second request to deliver content to the UE, the second request comprising the deferred content identifier” and “retrieving the re-try interval from storage using the deferred content identifier, determining that the retrieved re-try interval has not expired, and in response declining to deliver the content to the UE, wherein the stored re-try interval is associated with the deferred content identifier,” as recited by amended independent claim 1. The Office acknowledges that neither Damola nor Doyle recites the previously presented limitations relating to “retrieving the re-try interval from storage.” Office Action at 5. Instead, the Office relies Gupta. Id. But Gupta does not disclose the limitations of the amended independent claims…”
	Examiner submits that reconsideration of references, in view of amended claims, shows that the references (Damola, Doyle and Gupta) render obvious the claims as set forth above.
 	Conclusion
13.	Applicant's amendment necessitated the new interpretation of references presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDISH K RANDHAWA/Examiner, Art Unit 2477